Citation Nr: 1454161	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-18 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with major depressive disorder and sleep disorder, effective November 29, 2010.

2.  Entitlement to an earlier effective date for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with major depressive disorder and sleep disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic low back pain, and if so, whether service connection for a low back disability is warranted.

4.  Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to January 1996.  She was awarded the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In that rating decision, the RO continued a previous denial of service connection for chronic low back pain because new and material evidence sufficient to reopen the claim had not been received.  The Board must find that new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In a November 2011 notice of disagreement (NOD), the Veteran's representative appears to have raised the issue of clear and unmistakable error (CUE) regarding a January 2003 decision relating to the Veteran's psychiatric disability and to low back pain.  CUE regarding those two claims has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of an increased initial rating for an acquired psychiatric disability, an earlier effective date for the award of service connection for an acquired psychiatric disability and service connection for a low back disability and flat feet are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

FINDINGS OF FACT

1.  In May 2003, the RO denied the Veteran's original claim of entitlement to service connection for chronic low back pain.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision.

2.  The evidence submitted since the May 2003 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disability.


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for chronic low back pain was initially denied by a rating decision in January 2003.  The Veteran did not file a notice of disagreement or submit relevant evidence within one year of the decision.  Thus, the decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In November 2010, the Veteran requested to reopen the claim of service connection for a back condition.  Her request was denied by the RO in the September 2011 rating decision.  The preliminary question of whether the previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying merits of the claims.  See Jackson.  Consequently, the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120.

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

As reflected in the January 2003 rating decision, the Veteran's claim was denied because her retirement examination made no mention of any spinal condition, and the RO determined that private medical records show that the Veteran injured her back while lifting a patient at St. Mary's Hospital in June 1998.

Evidence added to the record since January 2003 includes private treatment records from St. Francis Hospital in April 2009 that shows a diagnosis of low back strain, a diagnosis that was not made at the time of the January 2003 rating decision.  Additionally, the Veteran submitted February 2011 Statement in Support of Claim alleging she has had repeated exacerbations of the back pain that started in service.  This newly submitted evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim a low back disability.  Thus, new and material evidence has been received, and the matter is reopened.


ORDER

As new and material evidence has been presented, the claim of service connection for a low back disability is reopened, and to this extent only, the appeal is granted.


REMAND

The Board finds that additional development is required before the Veteran's claims regarding an increased rating and an earlier effective date for an acquired psychiatric disorder and service connection for a low back disability and flat feet are decided.

Regarding the Veteran's acquired psychiatric disorder, the Veteran was last afforded a VA examination in April 2011.  VA treatment records from January 2012 indicated that the Veteran was doing well until August 2011 when she had a "set back."  Given that the most recent examination was conducted almost four years ago and that VA treatment records suggest more severe symptomatology related to her service-connected psychiatric disorder, the Board finds that the 2011 VA examination is not current enough to accurately capture the current level of severity of the Veteran's service-connected psychiatric disorder.

VA's duty to assist includes conducting a thorough and contemporaneous medical examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Although the mere passage of time alone does not render the previous medical examination inadequate, the Veteran's contentions that an increase rating is warranted for her psychiatric disability and the available record on appeal reflect the need for more contemporaneous examinations.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).

Regarding an earlier effective date for the Veteran's service-connected psychiatric disorder, the Veteran filed a timely notice of disagreement (NOD) in November 2011 in response to the September 2011 rating decision that granted service connection for PTSD with major depressive disorder and a sleep disorder, effective November 29, 2010.  However, the claims file does not contain any statement of the case (SOC) for the earlier effective date issue, and the Board must therefore remand it for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The January 2012 VA treatment records also reflect that updated private treatment records are not currently associated with the claims file.  Those records indicate that that the Veteran receives treatment from Dr. Laurie Calabrese once every two months and Eileen Stecker, psychotherapist, twice a week.  As it does not appear that updated records from these providers are currently associated with the claims file, they should be requested on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Turning to the claim for service connection for a low back disability, as mentioned above the Veteran has a current diagnosis of low back sprain.  As the record contains no opinion regarding the low back sprain and if it is related to service, the Board finds that a VA examination and opinion is necessary in order to clarify the presence of any current low back diagnosis, and if any is present, whether such diagnosis is related to service.  See generally McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding the flat feet claim, in November 2010, the Veteran submitted a claim for entitlement to service connection for flat feet.  The Veteran contends her flat feet warrants direct service connection because she developed flat feet "over time by wearing the shoes and boots required of [her] uniforms."

The Board notes that in the September 2011 rating decision and a June 2012 statement of the case, the RO stated that VA outpatient treatment records do not document any treatment for or diagnosis of bilateral flat feet.  However, private treatment records, dated August 30, 1999, and September 13, 1999, from Andre R. Gazdag, M.D., reveal the impression of moderate flat foot deformity.  Therefore, the Board finds that the Veteran should be afforded a VA examination to diagnose any current flat foot disability and determine if any such diagnosed disability is related to her military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In light of the remand, relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated the Veteran for a psychiatric condition, low back condition, or flat feet.  After securing any releases deemed necessary, request any records identified that are not duplicates of those contained in the claims file.  Specifically, request records from the Veteran's private treatment providers, to include Dr. Laurie Calabrese and Eileen Stecker.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Issue an SOC that addresses the issue of an earlier effective date for the award of entitlement to service connection for a psychiatric disorder.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely substantive appeal following the issuance of the SOC.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The examiner must review the Veteran's claims file and must indicate such review in the examination report.

The examiner should describe the severity of any impairment related to the Veteran's service-connected psychiatric disability.  All pertinent symptomatology and findings of the service-connected psychiatric disability are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner should provide the reasoning for the conclusions reached.

4.  Schedule the Veteran for a VA examination with an examiner qualified to provide the medical opinion requested below.  The examiner must review the Veteran's claims file and must indicate such review in the examination report.

The examiner should clarify if the Veteran has a current diagnosis regarding the low back, and if so, then the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's military service, to include consideration of the Veteran's contentions that she has had exacerbations of back pain since service.

The examiner should provide the reasoning for the conclusions reached.

5.  Schedule the Veteran for a VA examination with an examiner qualified to provide the medical opinion requested below.  The examiner must review the Veteran's claims file and must indicate such review in the examination report.

The examiner should clarify if the Veteran has a diagnosis of flat feet, and if so, then the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's military service, to include consideration of the Veteran's contentions that she developed flat feet from wearing the shoes and boots required during her military service.

The examiner should provide the reasoning for the conclusions reached.

6.  Finally, the claims should be readjudicated.  If the claims remain denied, issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond. Thereafter, return the case to the Board for appellate review, if in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


